DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 25 January 2021, with respect to Claims 1-22 have been fully considered and are persuasive.  The 103 rejection of Claims 1-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks are considered persuasive. Applicant argues in section A (1), the combination fails to teach the phase shifting as performed by the claimed invention. Specifically, Applicant notes Ryshtun applies two anti-phase driving signals to measure the touch signal but does not disclose a method of compensating for a phase delay. Applicant further notes the magnitudes of the two signals are canceled. Additionally, Applicant argues Kremin does not teach shifting a phase but rather that it breaks the input signal into two components that allows the measurement signal to be independent from the input phase signal. Applicant affirms in order for the instant application to function, the invention compensates the phase only by shifting a phase of a received signal. This is done in step (g) as the compensating of the phase delay between the first electrical signal and the third electrical signal is done by shifting the phase of only the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627